[Cite as Negron v. Santini, 2020-Ohio-5458.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 NORA I. NEGRON,                                 :

        Appellant,                               :     CASE NO. CA2020-03-021

                                                 :             OPINION
     - vs -                                                    11/30/2020
                                                 :

 RAMON A. SANTINI,                               :

        Appellee.                                :




              APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                              Case No. 12DR35493


John E. Sharts, P.O. Box 350, Springboro, Ohio 45066, for appellant

Patricia N. Campbell, 90 E. Franklin Street, Bellbrook, Ohio 45305, for appellee



        RINGLAND, J.

        {¶1}    Appellant, Nora Negron, appeals from the decision of the Warren County

Court of Common Pleas, Domestic Relations Division, denying her renewed motion to

dismiss a motion for recoupment of overpaid retirement funds, following her divorce from

appellee, Ramon Santini. For the reasons detailed below, we affirm.

        {¶2}    At issue is the division of the parties' retirement, 401K plan accounts.
                                                                      Warren CA2020-03-021

Pursuant to the terms of the divorce decree and separation agreement, the parties were to

divide equally the marital portion of their accounts, defined as the period between May 18,

1996 and December 31, 2011. The separation agreement provided that the court "shall

retain jurisdiction over the division of the retirement accounts to effectuate the parties [sic]

intent in dividing the 401(K)s."

       {¶3}   Ramon filed a Qualified Domestic Relations Order ("QDRO") to divide his

401K plan with the dates specified in the divorce decree. However, the Plan Administrator

rejected the QDRO on the basis that a date of August 20, 2013 must be used to divide the

plan because the Plan Administrator had no records of account balances prior to that date

since it was not the Plan Administrator until that date.

       {¶4}   Ramon filed an amended QDRO specifying the August 20, 2013 date. The

Plan Administrator approved the plan and divided the account pursuant to the dates in the

amended QDRO. However, due to additional contributions made by Ramon following the

agreed upon termination date of the marriage, Nora received more than one-half of the

marital share of Ramon's 401K plan as provided in the separation agreement and divorce

decree.

       {¶5}   Because of this overpayment, Ramon moved to vacate the amended QDRO.

At the hearing, the parties agreed to execute a second amended QDRO specifying that

Nora was to receive a specific dollar amount of $43,985.65 from Ramon's 401K plan.

       {¶6}   The Plan Administrator rejected the second amended QDRO. The Plan

Administrator maintained that the second amended QDRO could not be processed because

the first amended QDRO segregated Ramon's account and, once segregated, the Plan

Administrator could not recoup the funds relegated to Nora.

       {¶7}   On October 12, 2018, Ramon filed a motion for recoupment of overpaid

retirement funds.    Nora responded by filing a motion to dismiss Ramon's motion for

                                             -2-
                                                                   Warren CA2020-03-021

recoupment. During the April 3, 2019 hearing, the parties reached an agreement resolving

both motions. The agreement was memorialized in an agreed entry and signed by both

parties and their respective attorneys. The agreed entry stated:

             [T]he parties reached the following agreement, which resolves
             both motions.      The parties agree that [Nora] received
             $19,912.40 more than she should have from [Ramon's] RELX
             Inc. (fka Reed Elsevier) retirement account.        Therefore
             [Ramon's] counsel shall prepare the documents necessary to
             transfer the $19,912.40 by way of a Qualified Domestic
             Relations Order (QDRO) from [Nora's] account into an account
             in [Ramon's] name. This shall NOT include gains and/or losses.

      {¶8}   Despite the agreed entry, on July 18, 2019, Nora filed a renewed motion to

dismiss Ramon's motion for recoupment. The trial court held a hearing on August 5, 2019.

Following the hearing, the magistrate issued a written decision overruling Nora's renewed

motion and ordered that she comply with the terms of the agreed entry by immediately

transferring $19,912.40 to another retirement account to which a QDRO could issue or, in

the alternative, pay Ramon the agreed upon funds in cash.            Nora objected to the

magistrate's decision, which the trial court then overruled. Nora now appeals, raising three

assignments of error for review.

      {¶9}   Assignment of Error No. 1:

      {¶10} THE       TRIAL        COURT    ERRED       TO     THE     PREJUDICE        OF

PLAINTIFF/APPELLANT           BY     EXERCISING       JURISDICTION         TO     RELIEVE

DEFENDANT/APPELLEE FROM CONSEQUENCES OF HIS INVITED ERRORS.

      {¶11} Assignment of Error No. 2:

      {¶12} THE       TRIAL        COURT    ERRED       TO     THE     PREJUDICE        OF

PLAINTIFF/APPELLANT         BY      EXERCISING     JURISDICTION       ON    BEHALF      OF

DEFENDANT/APPELLEE WITHOUT APPLICATION OF CIV.R. 60(B) PROCEDURE.

      {¶13} Assignment of Error No. 3:


                                           -3-
                                                                      Warren CA2020-03-021

       {¶14} THE       TRIAL      COURT       ERRED       TO      THE      PREJUDICE        OF

PLAINTIFF/APPELLANT BY AFFIRMING THE MAGISTRATE'S DECISION OF AUGUST

21, 2019, BY ITS ENTRY OF FEBRUARY 25, 2020.

       {¶15} We will address Nora's assignments of error together. Despite the agreed

entry, Nora argues that the trial court erred by overruling her objections to the magistrate's

decision and ordering her to repay Ramon the $19,912.40 overpayment as a result of the

first amended QDRO. Nora's arguments are without merit.

       {¶16} "Revised Code 3105.171(I) prohibits a trial court from modifying a previous

property division." Veidt v. Cook, 12th Dist. Butler No. CA2003-08-209, 2004-Ohio-3170, ¶

10. "A QDRO, however, is merely an order in aid of execution, and therefore, not subject

to the 'prohibitions imposed with respect to modification of final orders nor the jurisdictional

limitations of R.C. 3105.171(I), so long as the QDRO is not at variance with the decree.'"

Jewett v. Jewett, 12th Dist. Warren No. CA2013-11-110, 2014-Ohio-2343, ¶ 10, quoting

Coterel v. Coterel, 2d Dist. Montgomery No. 20899, 2005-Ohio-5577, ¶ 13. See also Wilson

v. Wilson, 116 Ohio St. 3d 268, 2007-Ohio-6056, ¶ 7 (stating a QDRO "implements the

court's decision of how a pension is to be divided incident to divorce or dissolution").

       {¶17} Initially, we note that the invited error doctrine does not apply to this case in

the manner in which Nora argues. Under the invited error doctrine, a party will not be

permitted to take advantage of an error which he himself invited or induced the trial court to

make. Poneris v. A & L Painting, L.L.C., 12th Dist. Butler Nos. CA2008-05-133 and

CA2008-06-139, 2009-Ohio-4128, ¶ 41. Here, the parties, namely Ramon, have had

trouble effectuating a QDRO. However, in no way, did Ramon take advantage of an error

he induced the trial court to make. Rather, we agree with the trial court that the issues now

raised by Nora have been resolved in the agreed entry.

       {¶18} A judgment entry to which the parties voluntarily agree, or consent is

                                             -4-
                                                                      Warren CA2020-03-021

essentially a contract between the parties. Deutsche Bank Natl. Trust Co. Americas v.

Weber, 12th Dist. Butler No. CA2009-10-264, 2010-Ohio-1630, ¶ 13. As such, the parties

are bound by its terms. Id.

       {¶19} Furthermore, this court has held that "'[a] party to a consent decree or other

judgment entered by consent may not appeal unless it explicitly reserves the right to appeal.

The purpose of a consent judgment is to resolve a dispute without further litigation, and so

would be defeated or at least impaired by an appeal. The presumption, therefore, is that

the consent operates as a waiver of the right to appeal. It is because the parties should not

be left guessing about the finality and hence efficacy of the settlement that any reservation

of a right to appeal should be explicit.'" Id., quoting Tradesmen Internatl. v. Kahoe, 8th Dist.

Cuyahoga No. 74420, 2000 Ohio App. LEXIS 1062, *7 (March 16, 2000). See also Bromley

v. Hinton & Keith Dev., 9th Dist. Summit No. 20730, 2002-Ohio-1249, ¶ 14 (consent order

conclusive between the parties).

       {¶20} In the present case, the agreed entry states that the "parties agree that [Nora]

received $19,912.40 more than she should have from [Ramon's] RELX Inc. (fka Reed

Elsevier) retirement account," which is what gave rise to the need for a second amended

QDRO. Thus, since the QDRO is merely an order in aid of execution, the trial court was

not constrained by R.C. 3105.171(I) in effectuating the parties' agreed entry. The agreed

entry attempted to rectify this overpayment by directing the parties to file a QDRO to transfer

the $19,912.40 from Nora's account to Ramon's account.

       {¶21} Despite the agreed entry, Nora and her counsel attempted to undo their

agreement with the filing of the renewed motion to dismiss. However, following review, we

find the trial court did not err by overruling Nora's objections to the magistrate's decision.

As properly found by the trial court, the parties agreed that there had been an overpayment

and the parties' reached a reasonable and proper method of correcting the problem with

                                             -5-
                                                                  Warren CA2020-03-021

the adoption of the agreed entry. The agreed entry did not provide for any reservation of a

right to appeal. In sum, Nora, with her counsel, agreed to the terms of the agreed entry,

which included the signatures of all parties and the Judge. Nora agreed to these terms and

she must now abide by the agreement. Nora's three assignments of error are overruled.

      {¶22} Judgment affirmed.


      M. POWELL, P.J., and PIPER, J., concur.




                                           -6-